Case 1:21-cv-01894-WFK-SJB Document 22-2 Filed 07/09/21 Page 1 of 2 PageID #: 124




                     Exhibit B
 Case 1:21-cv-01894-WFK-SJB Document 22-2 Filed 07/09/21 Page 2 of 2 PageID #: 125




May 06, 2021

Jakub J. Madej
415 Boston Post Rd, Ste 3-1102,
Milford, CT 06460

Re: Jakub Madej vs. Synchrony Financial

Case No. 121CV01894WFKSJB

Dear Sir/Madam:

Synchrony Financial is not listed on our records or on the records of the State of NY.

CT was unable to forward.

Very truly yours,



C T Corporation System

Log# 539509650

Sent By Regular Mail

cc: --




(Returned To)

Jakub J. Madej
415 Boston Post Rd, Ste 3-1102,
Milford, CT 06460
